Opinion issued August 5, 2004










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-03-01028-CV
____________

IN RE ELEAZAR RAMOS GUAJARDO, AS ADMINISTRATOR 
OF THE ESTATE OF MARIA INES VALDEZ GONZALEZ, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator, Eleazar Ramos Guajardo, as Administrator of the Estate of Maria Ines
Valdez Gonzalez, has filed a petition for writ of mandamus complaining of an order
signed by Judge Caroline E. Baker


 on January 20, 2004 denying his request to
transfer venue of the consideration of an application for anti-suit injunction from the
above court to the Probate Court of Hidalgo County.  On June 30, 2004, we granted
relator’s motion for temporary relief and stayed the trial of the anti-suit injunction.
          We deny relators’ petition for a writ of mandamus and lift our stay order issued
on June 30, 2004.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Higley.